Citation Nr: 0524029	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  96-23 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for an anal fissure.

2.  Entitlement to service connection for right shoulder 
disability.

3.  Entitlement to an initial rating in excess of 10 percent 
for a left knee disability.

4.  Entitlement to an initial rating in excess of 10 percent 
for a right knee disability.

5.  Entitlement to an initial rating in excess of 10 percent 
for residuals of an injury of the coccyx.

6.  Entitlement to an initial compensable rating for tinea 
pedis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran had active service from November 1986 to June 
1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island. 

The Board notes that the issue of entitlement to service 
connection for digestive disability was initially included in 
the veteran's appeal, but was resolved by a March 1997 
decision granting service connection for this disability.  In 
addition, although the RO thereafter issued supplemental 
statements of the case addressing the issue of entitlement to 
a higher initial evaluation for the digestive disability, the 
record does not reflect that the veteran has ever disagreed 
with the evaluation assigned for the digestive disability.  
The RO correctly informed the veteran in a letter sent in 
April 2004 that this initial evaluation issue is not 
currently in appellate status.

The issues of entitlement to higher initial evaluations for a 
right knee disability, left knee disability, a coccyx 
disability, and tinea pedis are addressed in the REMAND that 
follows the order section of this decision.


FINDING OF FACT

The veteran does not currently have an anal fissure.



CONCLUSION OF LAW

Anal fissure was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
regulations implementing the VCAA [codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2004)] provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
inform the claimant to submit any pertinent evidence in the 
claimant's possession.

The Board notes that the veteran's claim was received prior 
to the enactment of the VCAA.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Id. at 119.  The Court further held that VA failed 
to demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C.A. § 
7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing 
that "[i]n making the determinations under [section 
7261(a)], the Court shall  .  .  . take due account of the 
rule of prejudicial error")."  Id at 121.  However, the 
Court also stated that the failure to provide to provide such 
notice in connection with adjudications prior to enactment of 
the VCAA was not error and that in such cases, the claimant 
is entitled to "VCAA-content complying notice and proper 
subsequent VA process."  Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in April 2003 as well 
as supplement statements of the case issued in September 2003 
and September 2004.  VA informed him of the evidence required 
to substantiate his claims, the information required from him 
to enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Although VA has not specifically requested him to 
submit any pertinent evidence in his possession, it has 
informed him of the evidence that would be pertinent and 
requested him to submit such evidence or provide VA with the 
information and authorization necessary for VA to obtain such 
evidence.  

Moreover, all pertinent, available evidence pertaining to the 
veteran's claim for service connection for an anal fissure 
has been obtained and the veteran has been afforded an 
appropriate VA examination.  The veteran has not identified 
any additional obtainable pertinent evidence that has not 
been associated with the claims folders.  The Board is also 
unaware of any such outstanding evidence.  

Following provision of the required notice and the completion 
of all indicated development, the RO readjudicated the 
veteran's claim for service connection for anal fissure.  
There is no indication or reason to believe that its ultimate 
decision would have been different had the claim not been 
initially decided prior to the provision of the required 
notice.  In sum, the Board is of the opinion that any 
procedural errors in the development and consideration of 
this claim by the RO were harmless and non prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim 
for service connection for anal fissure.


Evidentiary Background

Service medical records reflect that the veteran was seen in 
July 1987 and on several occasions for constipation.  He next 
presented in January 1994, with complaints of constant pain 
in the lower right and left quadrants of the abdomen and 
burning sensation around the sphincter for five days.  He 
reported constipation and having a hard time getting stool 
out, with pain around the anal area and a small amount of 
blood.  He denied fever, chills, vomiting, diarrhea, nausea 
or groin or rectal bleeding.  The rectum was positive for 
fissure at the external ring.  He was treated with Metamucil, 
Colace, and good sphincter care with salve.

A November 1994 record of acute medical care shows complaints 
of rectal bleeding for 24 hours, and pain around the 
sphincter.  He denied diarrhea, constipation, and rectal 
trauma.  Physical examination showed a single external 
fissure.  There were no active bleeding and no hemorrhoid, 
and hemoccult test was negative. The assessment was anal 
fissure, treated with Anusol and sitz baths.

On a March 1996 post-separation VA anal examination, the 
examiner noted the veteran's history of being seen for an 
apparent anal fissure, and that the veteran had been treated 
with local application of a salve and had seen improvement.  
The veteran reported flare-ups on several occasions, but that 
the condition was presently asymptomatic.  He reported no 
complaints relative to anal fissure at the examination.

On examination, the rectum revealed no evidence of anal 
fissure.  There was no perianal excoriation.  There was an 
internal hemorrhoid.  The examiner noted that there was no 
rectal bleeding or soiling, and no incontinence or diarrhea.  
The veteran denied tenesmus and was in a good state of 
nutrition and hydration.  There was no apparent anemia, and 
no fecal leakage.  The diagnosis was status post anal 
fissure.

In his notice of disagreement, the veteran asserted that the 
examiner did not examine his anus during the examination, and 
reiterated his belief that service connection was warranted.  
In July 1996 testimony before a hearing officer at the RO, he 
testified that the fissure "would either be there or it 
isn't there, maybe it's healed up." 


Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).

Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such have resulted in a disability. See 38 
U.S.C.A. §§ 1110, 1131.  Hence, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service." Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which has stated that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability." Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Having carefully reviewed all evidence of record in this 
case, the Board concludes that service connection for anal 
fissure is not warranted.  Although the evidence shows a 
diagnosis in service of anal fissure in 1994 and the veteran 
reported a history of treatment for recurrent fissure, the 
March 1996 VA examination revealed that the veteran had no 
anal fissure or residuals thereof.  Although the veteran has 
asserted that the examiner did not examine his anus, the 
evidence shows that the examiner specifically noted a 
physical examination, adequately described the anal area and 
noted the absence of anal fissure and the presence of an 
internal hemorrhoid.  Moreover, in his testimony at the RO in 
July 1996, the veteran related that the anal fissure may have 
healed.  In testimony and statements, the veteran has never 
reported the presence of a current anal fissure.  Moreover, 
there is no other post-service medical evidence of this 
claimed disability.  Therefore, the Board finds that the 
preponderance of the evidence establishes that the veteran 
has no current anal fissure.  Accordingly, this claim must be 
denied.


ORDER
Service connection for anal fissure is denied.


REMAND

The veteran maintains that his right and left knee 
disabilities, tinea pedis, and coccyx disability are more 
disabling then currently evaluated.  It has been over nine 
years since the veteran was afforded a VA examination 
addressing the severity of these disabilities.  

The record reflects that the veteran failed to report for 
scheduled VA joints, spine, and skin examinations in 
September 2003.  However, the address in the Compensation and 
Pension Exam Inquiry differs from the address of record filed 
with the RO.  As it is unclear if the veteran received notice 
of the September 2003 examination, the veteran should be 
afforded a new examination to determine the severity of his 
service connected knee, skin, and coccyx disabilities.  

The veteran also contends that he has a current right 
shoulder disability that is etiologically related to his 
active duty.  Service medical records show that the veteran 
complained of right shoulder pain in August 1988.  On remand, 
the veteran should be afforded a VA examination to determine 
the etiology of any current right shoulder disability.  

In light of these circumstances, the case is REMANDED to the 
RO via the Appeals Management Center in Washington, D.C. for 
the following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
and any medical records, not already of 
record, pertaining to post-service 
treatment or evaluation of the 
disabilities at issue or the identifying 
information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO of 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and request him to 
submit the outstanding evidence.

3.  When the above development has been 
completed, the RO or the AMC should 
arrange for the veteran to be scheduled 
for a VA orthopedic examination by a 
physician with appropriate expertise to 
determine the current degree of severity 
of his coccyx disability and his 
bilateral knee disability, as well as the 
etiology of his claimed right shoulder 
disability.  The veteran should be 
properly notified of the date, time, and 
place of the examination in writing, and 
the notice should be associated with the 
claims folder. 

The claims file, to include a copy of 
this Remand, must be made available to 
and be reviewed by the examiner.  Any 
indicated studies should be performed.

The examiner should identify any right 
shoulder disorders present.  For each 
such right shoulder disorder, the 
examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to the veteran's 
active military service to include 
complaints of right shoulder pain in 
August 1988.  

The examiner should identify all symptoms 
and functional impairment associated with 
the veteran's service-connected right 
knee, left knee, and coccyx disabilities.  
To the extent possible, the 
manifestations of each service-connected 
disorder should be distinguished from 
those of any nonservice-connected 
disorders.  In reporting the results of 
range of motion testing, the examiner 
should identify any objective evidence of 
pain and the specific excursion(s) of 
motion, if any, accompanied by pain.  To 
the extent possible, the examiner should 
assess the severity of any pain.  

In assessing the veteran's knee 
disabilities, the examiner should provide 
an opinion concerning the degree of 
severity (whether mild, moderate, or 
severe) of any instability or subluxation 
of either knee.  The examiner should also 
determine if either knee locks and if so 
the frequency of the locking.  Tests of 
joint movement against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability should also be 
described by the examiner.  If feasible, 
the examiner should assess the additional 
functional impairment due to weakened 
movement, excess fatigability, or 
incoordination in terms of the degree of 
additional range of motion loss. 

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

The examiner should comment on the impact 
of the service-connected knee and coccyx 
disabilities on the veteran's ability to 
work.  The rationale for all opinions 
expressed must also be provided.

4.  The RO or the AMC should also arrange 
for the veteran to be afforded an 
examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his tinea 
pedis.  The examination should, if 
possible, be conducted during an active 
stage of the veteran's service-connected 
skin disability.  The veteran should be 
properly notified of the date, time, and 
place of the examination in writing, and 
the notice should be associated with the 
claims folder. 

The claims file, to include a copy of 
this Remand, must be made available to 
and be reviewed by the examiner.  A 
complete history should be elicited, to 
include the types of medications that 
have been used to treat the disability.  
Any indicated studies should be 
performed.  

The examiner should indicate the 
percentage of the veteran's body affected 
and the percentage of exposed areas, if 
any, affected.

The examiner should describe the extent 
of any exfoliation, exudation, or itching 
involved.  The location and extent of any 
scarring due to the veteran's tinea pedis 
should be described.

If the examiner is unable to render any 
opinion requested, it should be so 
indicated on the record, and the reasons 
therefore should be noted.  

The examiner should comment on the 
frequency and duration of any flare-ups.  
The examiner should also offer an opinion 
as to the effect of the service-connected 
tinea pedis on the veteran's ability to 
work.

The rationale for all opinions expressed 
must also be provided.

5.  The RO or the AMC should then review 
the claims file to ensure that all 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

6.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

7.  Thereafter, the RO or the AMC should 
readjudicate the issues on appeal.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO or the AMC should issue a 
supplemental statement of the case and 
afford the veteran an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate action, if otherwise in 
order. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is otherwise notified but he has the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


